DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1,3-17 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1,3-10,12-17, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus including an operated part configured to switch between a fixed state in which the optical sensor mounting member is fixed to the carriage and a released state in which the fixed state is released, and a fixing screw configured to fix the optical sensor mounting member to the carriage, wherein the operated part includes a head portion of the fixing screw, and when a direction intersecting the scanning direction and in which the medium is transported is a transport direction, the fixing screw is disposed at a position between the carriage guide and the print head in the transport direction such that the head portion of the fixing screw is directed toward the print head with respect to the carriage guide. Applicant disclosed such printing apparatus makes mounting/removing optical sensor provided on a back of carriage. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claim 11, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus including an operated part configured to switch between a fixed state in which the optical sensor mounting member is fixed to the carriage and a released state in which the fixed state is released, and a fixing screw configured to fix the optical sensor mounting member to the carriage, wherein the operated part is located on a side opposite to the support surface with respect to the support wall of the carriage when the optical sensor mounting member is in the fixed state, an insertion hole through which the fixing screw is inserted is provided in the support wall, and, 5 of 15Application No. 17/128,672 Amendment "A" dated June 21, 2022 Reply to Non-Final Office Action dated March 25, 2022 the insertion hole includes a first hole portion through which the head portion of the fixing screw is insertable, and a second hole portion through which the head portion of the fixing screw is not insertable and a shaft portion of the fixing screw is insertable.  Applicant disclosed such printing apparatus makes mounting/removing optical sensor provided on a back of carriage. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Amari (US 2018/0099512) teaches a recording device including a recording unit (101); a cleaning member (10) that cleans an endless belt (102); and a storage unit (5). However, does not teach the above claimed limitations.   

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853